Citation Nr: 9906770	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  95-34 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
November 1967.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a September 1995 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
Reno, Nevada.  In October 1997, the Board denied entitlement 
to service connection for a respiratory disability and 
remanded the issue of service connection for PTSD to the RO 
for further development.  The case has recently been returned 
to the Board for appellate consideration.  The veteran in 
January 1998 advised the RO that he desired to waive the 60 
day period to submit additional evidence in his appeal and 
wished to have his appeal returned to the Board as soon as 
possible. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

Since the 1997 Board remand, the holding in Stegall v. West, 
11 Vet. App. 268 (1998), requires that the Board ensure 
compliance with the terms of a remand unless such failure to 
comply is shown to have not prejudiced the appellant.  





Regarding the appellant's claim of service connection for 
PTSD, after review of the development of the claim in light 
of the holding in Gaines v. West, 11 Vet. App. 353 (1998) 
that supplemented Cohen v. Brown, 10 Vet. App. 128 (1997), it 
is the opinion of the Board that the RO must complete 
additional development in order to comply with the remand and 
in so doing to satisfy the requirements of Stegall.

The Board must observe that the veteran has presented a well-
grounded claim of service connection for PTSD.  There is a 
diagnosis of PTSD apparently linked to events (stressors) 
reported by the veteran to have occurred in service.  Cohen, 
10 Vet. App. at 136-37.  

The RO in November 1997 and January 1999 supplemental 
statements of the case (SSOC) advised the veteran, in 
essence, that the record did not contain conclusive evidence 
of combat-related stressors.  The RO decision in January 1998 
after the Board remand did not appear to have information 
regarding the significance of information in the veteran's 
personnel records that could be interpreted as establishing 
that he engaged in combat with the enemy.  

The Board observes that the veteran's personnel records have 
been received.  The records show listed under the record of 
combat history, expeditions and awards 
"CounterInsurgencyOpns, Rep of Vietnam" from September 6, 
1966 to October 13, 1967 and his award of the Republic of 
Vietnam Campaign Medal.  

The evidentiary considerations to establish service 
connection for adjudication on the merits are somewhat 
different from those in determining well groundedness.  In a 
claim based upon claimed combat experiences, such as the 
veteran's PTSD claim, there are additional criteria.  The 
basic elements to establish service connection for PTSD are 
set forth under 38 C.F.R. § 3.304(f)(1998).  


The current standard for adjudication of claims such as the 
veteran's on the merits requires that consideration be given 
to the reported participation in counterinsurgency operations 
in the determination of whether the veteran engaged in combat 
with the enemy, an analysis of sworn testimony recalling 
combat events, the application of 38 U.S.C.A. § 1154(b) 
adjudication benefits regarding the need for corroboration, 
and a discussion of the application of the-benefit-of-the-
doubt rule.  See Gaines, 11 Vet. App. at 358-60 for a 
detailed discussion of the significance of each element in 
the merits adjudication. 

On further review of the record, the Board notes that a 
diagnosis of PTSD was made after VA examination in October 
1996, and that the examiner apparently assessed stressors 
under the diagnostic criteria then in effect.  Since then, VA 
has adopted new diagnostic criteria for psychiatric disorders 
that also included a change in PTSD considerations regarding 
the definition of a stressor.  The veteran is entitled to 
have his claim adjudicated under these provisions or 
applicable VBA ADJUDICATION PROCEDURE MANUAL, M21-1 (Manual 
M21-1) provisions whichever are more favorable to him.  See 
Cohen, 10 Vet. App. at 139-41; Karnas v. Derwinski, 1 Vet. 
App. 301 (1991).

The Board also observes that the veteran reported in sworn 
testimony of his proximity to combat (Transcript at 5), and 
in April 1996 correspondence that he went out on patrols to 
pick up prisoners, and in July 1996 that he went into "hot 
zones" on helicopters to pick up prisoners.  The foregoing 
must be assessed in the determination of whether he engaged 
in combat.  His experiences with prisoners were noted by the 
VA examiner in making the PTSD diagnosis in late 1996.

Although the service department did respond to RO requests 
for stressor verification in October 1997 and May 1998, there 
was no explanation of the significance of the personnel 
record reference to the veteran's military campaign 
participation that the Board had requested.  In addition, in 
May 1998 the service department asked for the veteran's 
NAVMC-118(3) PD (duty assignments page) from his personnel 
records.  This form had previously been provided by the RO 
but the Board cannot overlook the more recent request as it 
may have led to additional probative evidence.  

In view of the recent legal precedent in Stegall and Gaines 
as applied to the facts of this appeal, the case is again 
remanded for the following action:

1.  The RO should again ask the veteran 
to identify all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for PTSD since 
service.  

After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response to the above 
inquiry, the RO should obtain all 
outstanding VA treatment records.

2.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  
The veteran should be asked to provide to 
the best of his ability any additional 
information including, but not limited 
to, instances of any combat exposure; 
detailed descriptions of stressful 
events, including all dates, places, and 
identifying information concerning any 
other individuals involved in the 
stressful events, including their names, 
ranks, and units of assignment, the 
veteran's unit of assignment at the time 
of each incident, and any other 
identifying detail.  The veteran is 
hereby advised that this information 
might be needed to search for verifying 
information.  

3.  Following the above, the RO should 
make a determination as to whether the 
veteran engaged in combat, or whether 
there is credible supporting evidence 
that the claimed stressor(s) actually 
occurred.  

In reaching this determination, the RO 
should address any credibility questions 
raised by the record.  Consideration must 
be given to the holding in Gaines v. 
West. 

4.  After undertaking any development 
deemed essential in addition to that 
specified above, including forwarding the 
pertinent information along with the 
personnel records to the Headquarters, 
U.S. Marine Corps Personnel Management 
Support Branch (MMSB), 2008 Elliot Road, 
Quantico, Virginia 22134-5030, to attempt 
to confirm any of the stressors claimed 
by the veteran, or obtaining 
reexamination of the veteran to 
supplement the record, the RO should 
review the claims file to ensure that all 
of the foregoing development has been 
completed to the extent possible in 
accordance with the holding in Stegall v. 
West.

5.  Then, the RO should readjudicate the 
claim of service connection for PTSD in 
accordance with the adjudication guidance 
in Gaines v. West and Cohen v. Brown.   

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 7 -


